Citation Nr: 1034623	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 until March 1979 
and from January 1981 until January 1998.  He died in mid-2004.  
The appellant in this matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, 
which denied service connection for the cause of the Veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

The record reflects that the Veteran died in mid-2004.  The 
Veteran's Certificate of Death shows that the immediate cause of 
his death was severe coronary artery atherosclerosis with 
arrhythmia.  Hyperlipidemia was listed as an underlying cause of 
death.  At the time of his death, the Veteran was service 
connected for degenerative disc disease of the lumbar spine with 
radicular symptoms, rated as 20 percent disabling.  

The appellant essentially contends that the Veteran's death was 
related to his period of active service.  Specifically, she 
asserts that the Veteran had high blood pressure readings and 
hypercholesterolemia during his service.  It is her contention 
that these conditions caused or contributed to the coronary 
artery atherosclerosis that ultimately caused his death.  

The Board notes that service connection for the cause of a 
Veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principal, or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

The Veteran's service treatment records have been associated with 
the claims file and show that he was diagnosed with 
hyperlipidemia and hypertension during his period of active 
service.  The October 1997 separation report of medical 
examination shows a diagnosis of hypercholesterolemia.

In support of her claim, the appellant submitted a February 2006 
letter from a private physician, who indicated that he reviewed 
the Veteran's service records.  He stated that there was no 
record of hyperlipidemia prior to the Veteran's period of active 
service, but that prior to his discharge he was diagnosed with 
significantly elevated triglycerides and cholesterol.  The 
private physician opined that it is as likely as not, or at least 
possible, that the Veteran's death from severe coronary artery 
disease was related to his hyperlipidemia diagnosed during 
service.  However, the physician did not provide a basis for his 
opinion.

In this regard, the Board finds that additional development is 
needed with respect to the appellant's claim.  To date, the 
Veteran's claims file has not been reviewed by an appropriate 
examiner to determine whether the Veteran's death was related to 
a service-connected disability or otherwise related to his period 
of active service.  While the record includes the favorable 
opinion from a private physician, the Board finds this opinion to 
be inadequate with which to decide the appellant's claim, as the 
physician did not provide any rationale to support the opinion 
reached.  The Board notes that assistance by VA includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine whether the Veteran's death due to coronary artery 
disease was related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran's claims file to be reviewed by an 
appropriate VA examiner, who shall provide an 
opinion as to whether his death due to 
coronary artery atherosclerosis is related to 
his period of active service.  While the 
entire claims file should be reviewed, the 
examiner's attention is directed to the 
service treatment records showing diagnoses 
of hyperlipidemia, hypertension, and 
hypercholesterolemia.  

Following the review of the claims file, the 
examiner is asked to opine whether it is as 
least as likely as not (meaning a probability 
greater than 50 percent) that the Veteran's 
coronary artery atherosclerosis was related 
to his period of active service.

The rationale for any opinion expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to render 
an opinion without resorting to speculation, 
he or she should so state and explain why an 
opinion cannot be reached. 

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication. 
 
3. The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The appellant 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


